DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This office action is in response to the amendment filed on 01/06/2020.  Claims 1-15 are pending in this application and have been considered below.

3.	The rejection under 35 USC 112 2nd paragraph to claims 1-14 is corrected by the amendment.  Therefore, the rejection is withdrawn.

4.	Applicant arguments regarding the rejection under 35 U.S.C. 102(a)(1) as being anticipated by TAKAYASHIKI et al. (US 20100239047) have been fully considered but they are not persuasive.  The examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.
	Applicant’s argument (1): In order to solve the above problem, the amended claim 1 recites the following distinctive feature: "identify a reflection coefficient including a phase value, based on the amplified output signal and the reflected signal, select a reference phase value corresponding to the designated frequency band among the reference phase values stored in the memory, identify a phase difference value 
The primary reference Takayashiki is not concerned with the above-described problem. Takayashiki discloses that a feedback processor (7) generates (extracts) an original feedback signal by removing a return signal from a received signal, compares the generated feedback signal and a transmitted signal, and updates distortion compensation data to be applied to a-8- Serial No: 16/609,680 Docket No: 5004-1-805Reply to Office Action of: October 13, 2020Amendment Dated: January 6, 2021distortion compensation amplifier (1). However, Takayashiki fails to disclose the features claimed by the amended claim 1. 
	Examiner’s response: The examiner respectfully disagrees with applicant’s argument above.  As shown in figure 3 of Takayashiki below, transmission signal is amplified by the distortion amplifier 1.  The distortion compensation amplifier 1 corrects the transmission signal using a distortion compensation data that is notified from the distortion compensation table section 2, and amplifies the corrected transmission signal so that the transmission signal will have a predetermined level. The distortion compensation table section 2 stores distortion compensation data corresponding to levels of the transmission signal, and notifies the distortion compensation amplifier 1 of the distortion compensation data corresponding to a level of the transmission signal that has been input (par 0029).   The splitter 3 splits the transmission signal 101, which has been amplified by the distortion compensation amplifier 1, into the transmission signal 103 to be transferred in a transmission direction toward the antenna 5 and the transmission signal 102 (par 0029).  The transmission signal 103 is obtained by splitting with the insertion loss of the splitter 3, and the transmission signal 102 is obtained by one portion of the transmission signal 104 is reflected by the antenna 5, so that the return signal 105 occurs. The reflection is caused by the mismatch between the characteristic impedance of a feeding line in which the transmission signal 104 is transmitted (a line connecting the switching section 4 and the antenna 5 illustrated in FIG. 3) and the characteristic impedance of the antenna 5. Most of the return signal 105 is transferred as the return signal 107 to the reception processing section 7 in the reception direction. However, one portion of the return signal 105 leaks into a transmission path, along which the transmission signal is transferred, of the switching section 4. The one portion of the return signal 105, i.e., the return signal 106, leaks into the splitter 3. The return signal 106 that has leaked into the splitter 3, i.e., the return signal 108, leaks into the feedback signal 102 (par 0032).  In the transmission time period in the TDD system, the feedback processing section 6 performs reception processing on the feedback signal 102 into which the return signal 108 has leaked. Furthermore, the reception processing section 7 performs reception processing on the return signal 107. The combining section 8 receives the feedback signal, into which the return signal has leaked and which has been subjected to reception processing by the feedback processing section 6, and the return signal which has been subjected to reception processing by the reception processing section The combining section 8 adjusts the delay of either of the feedback signal and the return signal which has been subjected to reception processing by the reception processing section 7 so that the timing of the feedback signal and the timing of the return signal will coincide with each other. Next, the combining section 8 adjusts the phase and level of the return signal so that the phase and level of the feedback signal and the phase and level of the return signal will coincide with each other. For example, adjustment of the phase of the return signal is performed by a phase shifter, and adjustment of the level of the return signal is performed by an attenuator. The combining section 8 combines the feedback signal with the return signal, the feedback signal and the reception signal having been subjected to timing, phase, and level adjustment, thereby generating the feedback signal from which the return signal is removed (par 0034).  A phase shift amount for phase adjustment using the phase shifter and an attenuation for level adjustment using the attenuator are set in advance in consideration of phase conditions and level conditions based on design conditions including conditions for placing the antenna. The phase adjustment and the level adjustment may be performed using the phase shift amount and the attenuation, respectively (par 0035).  The distortion compensation table section 2 compares, with the transmission signal that has been input, the feedback signal that has been generated by the combining section 8 to obtain a comparison result, and updates the distortion compensation data in accordance with the comparison result (par 0036).  Regarding the feedback the level and phase of the return signal processed by the reception processing section 7 is adjusted so that the level and phase of the return signal processed by the reception processing section 7 will coincide with the level and phase of the return signal which has leaked into the feedback signal (par 0039).  The feedback signal that has been combined in step S13 is compared with the transmission signal that has been input to obtain a comparison result. The distortion compensation data stored in the distortion compensation table are calculated and updated based on the comparison result (par 0041). 

    PNG
    media_image1.png
    497
    717
    media_image1.png
    Greyscale

	Thus, Takayashiki does teach “identify a reflection coefficient including a phase value, based on the amplified output signal and the reflected signal, select a reference 
	Applicant’s argument (2): Takayashiki fails to disclose the amended limitations "identify a domain corresponding to the reflection coefficient among the plurality of domains included in the reference compensation information, identify the compensated value corresponding to the identified domain from the memory, and control the circuit using the compensated value."
	Examiner’s response: The examiner respectfully disagrees with applicant’s argument above.  In figures 2A and 2B, Takayashiki shows spectra of a transmission signal for explaining influence of nonlinear distortion.  Figures 2A and 2B shows the transmission signal in frequency and power domains.  Also, as shown in figure 3 of Takayashiki above, transmission signal is amplified by the distortion amplifier 1.  The distortion compensation amplifier 1 corrects the transmission signal using a distortion compensation data that is notified from the distortion compensation table section 2, and amplifies the corrected transmission signal so that the transmission signal will have a predetermined level. The distortion compensation table section 2 stores distortion compensation data corresponding to levels of the transmission signal, and notifies the distortion compensation amplifier 1 of the distortion compensation data corresponding to a level of the transmission signal that has been input (par 0029).   The splitter 3 splits the transmission signal 101, which has been amplified by the distortion compensation one portion of the transmission signal 104 is reflected by the antenna 5, so that the return signal 105 occurs. The reflection is caused by the mismatch between the characteristic impedance of a feeding line in which the transmission signal 104 is transmitted (a line connecting the switching section 4 and the antenna 5 illustrated in FIG. 3) and the characteristic impedance of the antenna 5. Most of the return signal 105 is transferred as the return signal 107 to the reception processing section 7 in the reception direction. However, one portion of the return signal 105 leaks into a transmission path, along which the transmission signal is transferred, of the switching section 4. The one portion of the return signal 105, i.e., the return signal 106, leaks into the splitter 3. The return signal 106 that has leaked into the splitter 3, i.e., the return signal 108, leaks into the feedback signal 102 (par 0032).  In the transmission time period in the TDD system, the feedback processing section 6 performs reception processing on the feedback signal 102 into which the return signal 108 has leaked. Furthermore, the reception processing section 7 performs reception processing on the return signal 107. The combining section 8 The combining section 8 adjusts the delay of either of the feedback signal and the return signal which has been subjected to reception processing by the reception processing section 7 so that the timing of the feedback signal and the timing of the return signal will coincide with each other. Next, the combining section 8 adjusts the phase and level of the return signal so that the phase and level of the feedback signal and the phase and level of the return signal will coincide with each other. For example, adjustment of the phase of the return signal is performed by a phase shifter, and adjustment of the level of the return signal is performed by an attenuator. The combining section 8 combines the feedback signal with the return signal, the feedback signal and the reception signal having been subjected to timing, phase, and level adjustment, thereby generating the feedback signal from which the return signal is removed (par 0034).  A phase shift amount for phase adjustment using the phase shifter and an attenuation for level adjustment using the attenuator are set in advance in consideration of phase conditions and level conditions based on design conditions including conditions for placing the antenna. The phase adjustment and the level adjustment may be performed using the phase shift amount and the attenuation, respectively (par 0035).  The distortion compensation table section 2 compares, with the transmission signal that has been input, the feedback signal that has been generated by the combining section 8 to obtain a comparison result, and updates the distortion compensation data in accordance with the comparison result (par 0036).  Regarding the feedback signal and the return signal which have been subjected to timing adjustment in step S11 so that the timing of the feedback signal and the timing of the return signal have coincided with each other, the level and phase of the return signal processed by the reception processing section 7 is adjusted so that the level and phase of the return signal processed by the reception processing section 7 will coincide with the level and phase of the return signal which has leaked into the feedback signal (par 0039).  The feedback signal that has been combined in step S13 is compared with the transmission signal that has been input to obtain a comparison result. The distortion compensation data stored in the distortion compensation table are calculated and updated based on the comparison result (par 0041). 
Thus, Takayashiki does teach the amended limitations "identify a domain corresponding to the reflection coefficient among the plurality of domains included in the reference compensation information, identify the compensated value corresponding to the identified domain from the memory, and control the circuit using the compensated value" of claim 10.
 



Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
7.	Claims 1, 2, 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKAYASHIKI et al. (US 20100239047) (hereinafter TAKAYASHIKI).

    PNG
    media_image1.png
    497
    717
    media_image1.png
    Greyscale


Regarding claims 1 and 15:
As shown in figures 1-11, TAKAYASHIKI discloses an electronic device (figure 1) comprising: 
a transceiver (see receiver and transmitter shown in figure 3 interpreted to be a transceiver);  5
a power amplifier (in figure 3 and 15 in figure 9) (block 1 of figure 9 which is a detailed diagram for block of 1 figure 3, shows an amplifier 15); 
at least one antenna (5 in figure 3); 
a coupler (3 in figure 3)
a memory (2 in figure 3) (distortion compensation table section interpreted to be a memory) configured to store reference phase values (par 0034-0036); and 
a processor (1 in figure 3 and 11 in figure 9), 10wherein the processor (1 in figure 3 and 11 in figure 9) is configured to: 
transmit an output signal (see the output signal from block 1 in figures 3 and 9) of a designated frequency band (see the transmission signal frequency band in figure 2B) using the transceiver (figure 3), 
amplify the output signal using the power amplifier (figure shows that the output signal from block 11 is being amplified by the amplifier 15 in figure 9), 
radiate the amplified output signal through the at least one antenna (figure 3 shows that the amplified output signal is being radiated via antenna 5), 
acquire the amplified output signal and a reflected signal (105 and 108 in figure 3) obtained in the case where the 15amplified output signal is reflected by the at least one antenna (5 in figure 3) through the coupler (3 in figure 3) (abstract, par 0028, 0032-0042), 
identify a reflection coefficient including a phase value based on the amplified output signal and the reflected signal (figure 3 shows that the reflection coefficient are identified as dotted lines 105 and 106 based on the output of the amplifier in block 1 (block 1 of figure 9 which is a detailed diagram for block of 1 figure 3, shows an amplifier 15)), select a reference phase value corresponding to the designated frequency band (see the transmission signal frequency band in figure 2B) among the reference phase values stored in the memory (see distortion compensation table selection 2 in figure 3), identify a phase difference value (see the output of the combiner 8 in figure 3) (par 0032-0035), and 
compensate for another output signal to be transmitted through the transceiver at least based on the phase difference value (par 0032-0042).

Regarding claim 2:
TAKAYASHIKI further discloses an wherein the memory (2 in figure 3) is configured to store reference 25compensation information including a plurality of domains (phase values interpreted to be a plurality of domains. Par 0032-0042, 0045), and  32the processor is configured to update the reference compensation information through shifting of respective phases of the plurality of domains (phase values interpreted to be a plurality of domains. Par 0032-0042, 0045) as much as the difference value as a part of the compensation operation (par 0032-0042, 0045).

Regarding claim 10:
As shown in figures 1-11, TAKAYASHIKI discloses an electronic device comprising: 
an antenna (5 in figure 3) (abstract, par 0028, 0032, 0042); 
a coupler (3 in figure 3) (abstract, par 0028, 0032, 0042);  15
a circuit (1 in figure 3) configured to adjust an impedance between the antenna and the coupler (par 0032-0042); 
a wireless communication circuit (1-8 in figure 3)
a memory (2 in figure 3) (distortion compensation table section interpreted to be a memory) configured to store reference compensation information including a plurality of domains (phase values interpreted to be a plurality of domains) and compensated values corresponding to the plurality of domains, respectively (par 0034-0042); and 
a processor (1 in figure 3 and 11 in figure 9), 20wherein the processor (1 in figure 3 and 11 in figure 9) is configured to: 
calculate a reflection coefficient (105 and 108 in figure 3) by acquiring, through the coupler (3 in figure 3), a signal output from the wireless communication circuit (1-8 in figure 3) to the antenna (5 in figure 3) and a signal reflected from the antenna (abstract, par 0028, 0032-0042), 
identify the domain corresponding to the reflection coefficient among the plurality of domains (see frequency and power domain in figures 2A and 2B) included in the reference compensation information (figure 3 shows that the phase values “domain” corresponding to the reflection coefficient are identified as dotted lines 105 and 106 based on the output of the amplifier in block 1 (block 1 of figure 9 which is a detailed diagram for block of 1 figure 3, shows an amplifier 15)), 25
identify the compensated value corresponding to the identified domain from the memory (2 in figure 3) (par 0032-0042), and  34
control the circuit using the compensated value (figure shows that block 1 is being controlled by the compensation values provided by the table section 2).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 3, 7-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAYASHIKI in view of Tenbroek et al. (US 20160126619) (hereinafter Tenbroek).

Regarding claim 3:
TAKAYASHIKI discloses all of the subject matter as described above except for specifically teaching a circuit configured to adjust an impedance between the at least one antenna and the coupler, wherein the processor is configured to adjust the impedance using the circuit as a part of the compensation operation.
 in the same field of endeavor teaches a circuit (430 in figure 4) configured to adjust an impedance between the at least one antenna (402 in figure 4) and the coupler (434 in figure 4) (par 0050), wherein the processor (414 in figure 4) is configured to adjust the impedance using the circuit (430 in figure 4) as a part of the compensation operation (par 0050).  

    PNG
    media_image2.png
    598
    451
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use to use an impedance matching circuit (a circuit) as taught by Tenbroek to modify the system of TAKAYASHIKI in order to adjusting components in impedance matching (par 0050) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 

 Regarding claim 7:
TAKAYASHIKI discloses all of the subject matter as described above except for specifically teaching wherein the circuit comprises at least one of an 5impedance tuner or an aperture tuner.
However, Tenbroek in the same field of endeavor teaches wherein the circuit comprises at least one of an 5impedance tuner or an aperture tuner (426 and 430 in figure 4).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use to use an impedance matching circuit (impedance tuner) and/or an aperture tuner as taught by Tenbroek to modify the system of TAKAYASHIKI in order to adjusting components in impedance matching (par 0050) and/or to perform closed loop aperture tuning in response to the at least one measured parameter (par 0050) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 8 and 11:
TAKAYASHIKI discloses all of the subject matter as described above except for specifically teaching wherein the processor is configured to control the circuit to make the impedance converge into a designated impedance.
 in the same field of endeavor teaches wherein the processor (414 in figure 4) is configured to control the circuit (430 in figure 4) to make the impedance converge into a designated impedance (par 0018, 0021, 0047, 0050).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use to use an impedance matching circuit (a circuit) as taught by Tenbroek to modify the system of TAKAYASHIKI in order to adjusting components in impedance matching (par 0050) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 9 and 12:
TAKAYASHIKI discloses all of the subject matter as described above except for specifically teaching wherein the designated impedance is 50 ohms.
However, Tenbroek in the same field of endeavor teaches wherein the designated impedance is 50 ohms (par 0012, 0017).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use to use an impedance matching circuit (a circuit) as taught by Tenbroek to modify the system of TAKAYASHIKI in order to adjusting components in impedance matching (par 0050) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 



Regarding claim 13:
TAKAYASHIKI discloses all of the subject matter as described above except for specifically teaching wherein the circuit comprises at least one of an 10impedance tuner or an aperture tuner.
However, Tenbroek in the same field of endeavor teaches wherein the circuit comprises at least one of an 10impedance tuner or an aperture tuner (426 and 430 in figure 4).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use to use an impedance matching circuit (impedance tuner) and/or an aperture tuner as taught by Tenbroek to modify the system of TAKAYASHIKI in order to adjusting components in impedance matching (par 0050) and/or to perform closed loop aperture tuning in response to the at least one measured parameter (par 0050) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 


11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over TAKAYASHIKI in view of Shi et al. (US 20170264010) (hereinafter Shi).

	Regarding claim 14:
TAKAYASHIKI discloses all of the subject matter as described above except for specifically teaching wherein the processor is configured to select the domain corresponding to a location of the reflection coefficient plotted on a Smith chart among the plurality of domains.
 in the same field of endeavor teaches wherein the processor is configured to select the domain corresponding to a location of the reflection coefficient plotted on a Smith chart (see figures 5 and 8) among the plurality of domains (par 0032, 0036).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the Smith Chart as taught by Shi to modify the system of TAKAYASHIKI in order to estimate a phase component of a reflection coefficient based on return loss measurements (par 0032) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 


Allowable Subject Matter
12.	Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the above 35 USC 112(b) rejection.

13.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, TAKAYASHIKI does not teach or suggest a circuit configured to adjust an impedance between the at least one antenna and the coupler, wherein the processor is configured to: change reference compensation information stored in the memory to correspond to the selected reference phase value based on the .


Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KABIR A TIMORY/Primary Examiner, Art Unit 2631